 Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 1 of 13 PageID #:5668




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Kove IO, Inc.,                             Civil Action No. 1:18-cv-08175

                      Plaintiff,           Hon. Rebecca R. Pallmeyer

   v.                                      Jury Trial Demanded

Amazon Web Services, Inc.,

                      Defendant.



        KOVE IO, INC.’S MOTION TO COMPEL AMAZON WEB SERVICES, INC.
                     TO PRODUCE FINANCIAL INFORMATION
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 2 of 13 PageID #:5669




       Plaintiff Kove IO, Inc. (“Kove”) respectfully requests the Court’s assistance in resolving a

discovery dispute with Defendant Amazon Web Services, Inc. (“AWS”). The parties have met and

conferred in good faith multiple times (by email and phone), including most recently by phone on

August 14, 2020 and by email throughout September, but are unable to resolve their disputes. The

following counsel participated in the August 14 telephonic meet and confer:

       On behalf of Kove: Shawna Ballard, Jaime Cardenas-Navia, Michael Marvin, Kate

Falkenstien.

       On behalf of AWS: Terri Mascherin, Tim Barron.

                                        INTRODUCTION

       In this patent infringement case, Kove asserts damages based on a reasonable royalty for

AWS’s infringement of Kove’s patents. This reasonable royalty necessarily depends upon

financial data in AWS’s possession. To date, AWS has produced certain financial data for the

accused products (S3 and DynamoDB) but steadfastly refuses to produce financial data at the

AWS level, i.e., financial data for the AWS business unit itself, which is the subsidiary unit of

Amazon that operates S3 and DynamoDB.

       AWS-level financial information is relevant and necessary to Kove’s damages claim

because it directly bears on the allocation of higher-level operating costs among various

products, convoyed sales of other related products, and the profitability of the accused products,

especially when compared to related non-infringing products. All of these facts bear on the

Georgia-Pacific factors that govern the reasonable rate for a patent royalty. AWS claims undue

burden as its justification for refusing discovery, but Kove’s request is reasonable and

proportionate to the needs of the case — indeed, Kove anticipates that its requests will require

producing fewer than 100 documents. Kove therefore respectfully requests the Court’s assistance




                                                  1
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 3 of 13 PageID #:5670




through this Motion to Compel.

                                              FACTS

       Kove’s Request for Production 84 seeks:

       All documents identifying, describing, or referencing profits and losses (e.g.,
       profit and loss statements) for the business unit(s) responsible for revenue and/or
       sales relating to each of the Accused Products, beginning no later than three years
       before the first use of each of the Accused Products.

See Ex. A at 22. In response to this request, AWS stated, inter alia, that it:

       objects to this Request as over broad and unduly burdensome and
       disproportionate to the needs of this case because it seeks information regarding
       profits and losses which is not relevant to this case, and information relating to
       sales which have no relation to Amazon S3 or Dynamo DB. AWS objects to this
       Request as overly broad and unduly burdensome and disproportionate to the
       needs of this case to the extent that it seeks highly confidential documents and
       information for products and services that Kove has not sufficiently identified as
       infringing the Asserted Patents.

Ex. B at 41. AWS agreed to produce responsive documents only insofar as they show “sales and

revenue information for S3 and DynamoDB” in particular. Id. S3 and DynamoDB are the

products Kove has alleged infringe its patents. They sit within the AWS business unit.

       Through the meet-and-confer process, Kove made clear that its request under RFP 84 was

focused on the type of financial statements AWS keeps in the ordinary course of its business,

such as cash flow statements, income statements, balance sheet statements, and profit-and-loss

statements, as well as any contemporaneously created financial disclosures or explanatory

footnotes that would commonly accompany and explain the financial statements. For purposes of

this Motion, these documents are referred to as “AWS-level financial information.” This Motion

seeks production of AWS-level financial information.

       The parties first conferred on May 21, 2020. As reflected in a letter summarizing the

discussion, AWS claimed that AWS-level financial data was not relevant, and Kove explained

that “such documents are relevant to Kove’s damages case” because the data in the AWS-level


                                                  2
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 4 of 13 PageID #:5671




financial statements would bear on convoyed sales, and may contain “disclosures and notes

relevant to both the AWS business unit and products,” which could “provid[e] context as to how

AWS allocates costs and recognizes product-level revenue.” See Ex. C at 3.

       The parties conferred again on May 29, 2020. Again, AWS “refused [Kove’s] request

that AWS produce profit and loss statements covering AWS as a reporting segment.” See Ex. D

at 2. A few days later, AWS responded to Kove’s letters, claiming that Kove had not “provide[d]

any logical basis of how those documents could be relevant to your damages case.” See Ex. E.

Kove responded (Ex. F):

       [S]uch documents are relevant to how AWS allocates cost between different
       products, which is relevant to analyzing product-level profitability, as well as
       commercial success. Relatedly, because the AWS segment of the business is so
       different from Amazon’s retail business, when taking into account overall
       business operations (e.g., operating expenses), an analysis at the AWS reporting
       level is more relevant than looking at this at the Amazon level. Moreover, we
       have also explained that notes to the unit level financials are relevant and
       potentially significant to an analysis of the product level financial data within the
       AWS unit. Also, we explained that a comparison of the financial data for the
       AWS unit to that for the accused products is indicative of the importance of the
       accused products and features. We have also explained that the AWS financial
       statements should be easy to locate so that the benefits of producing the data far
       outweigh any burden from collection.

       The parties conferred a third time on August 14, 2020. AWS maintained its refusal to

provide AWS-level financial information. However, on August 19, counsel for AWS sent a letter

stating that it was “reconsidering [its] position on this issue” and would “get back to [Kove]

shortly.” Ex. G. AWS later promised to provide a “final position” by August 28. Ex. H.

       On August 27, AWS sought “further clarification” about what documents Kove wanted

beyond Amazon’s 10Q and 10K statements. Ex. I at 2. On September 1, Kove again explained

that it needs “profit and loss statements covering AWS as a reporting unit (as well as the

contemporaneously created financials disclosures that typically accompany and explain the

profit-and-loss statement)” and that Amazon’s 10Q and 10K statements are insufficient because


                                                 3
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 5 of 13 PageID #:5672




they cover all of Amazon and do not contain details necessary to understand AWS’s financials in

particular (including details necessary to ascertain information previously identified as being

necessary to a fulsome damages assessment). Id. at 1. Indeed, AWS was not even included as a

reporting segment on Amazon’s 10K and 10Q statements until 2015; there is no data relating to

AWS for prior years. Id.

       On September 17, having received no response from AWS, Kove reached out once more.

Ex. J at 3. AWS responded, claiming that it had “provided company-level AWS P&L

documents” the week before, but those documents turned out to be a single spreadsheet

containing four rows of high-level financial data, including one aggregated line item for all

“fixed costs.” See Exs. M, N. AWS still has not produced the AWS-level financial information

required by RFP 84.

                                          ARGUMENT

       “Liberal discovery is permitted in federal courts to encourage full disclosure before trial.”

White v. Kenneth Warren & Son, Ltd., 203 F.R.D. 364, 366 (N.D. Ill. 2001). “There is a strong

policy for a broad type of discovery and duty of full disclosure in patent cases, in order to educe

the maximum amount of evidence.” Trading Techs. Int’l, Inc. v. eSpeed, Inc., 2005 WL

1300778, at *1 (N.D. Ill. Apr. 28, 2005) (quotation and internal quotation marks omitted). “At

the end of the day, the Federal Rules permit broad, liberal discovery.” Brodsky v. HumanaDental

Ins. Co., 2015 WL 13439903, at *1 (N.D. Ill. Mar. 12, 2015).

       A party moving to compel “bears the initial burden of proving that the information sought

is relevant.” West v. Miller, 2006 WL 2349988, at *2 (N.D. Ill. Aug. 11, 2006), aff’d, 2007 WL

541943 (N.D. Ill. Feb. 13, 2007) (quotation omitted). “If the discovery appears relevant, the

party objecting to the discovery request bears the burden of showing why that request is




                                                 4
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 6 of 13 PageID #:5673




improper.” Trading Techs. Int’l, Inc. v. eSpeed, Inc., 2005 WL 1300778, at *1 (N.D. Ill. Apr. 28,

2005); see also Chavez v. DaimlerChrysler Corp., 206 F.R.D. 615, 619 (S.D. Ind. 2002) (“When

the discovery sought appears relevant, the party resisting the discovery has the burden to

establish the lack of relevance by demonstrating that the requested discovery is of such marginal

relevance that the potential harm occasioned by discovery would outweigh the ordinary

presumption in favor of broad disclosure.”).

        AWS’s objections (overbreadth, undue burden, and relevance) are overstated and do not

relieve it of its discovery obligations. Kove’s request is relevant to its damages theory, and AWS

has more than enough resources to respond to the limited request without undue burden.

   I.      The AWS-Level Financial Data Is Relevant.

        “[R]elevancy will be construed broadly to encompass ‘any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be in the case.’”

White v. Kenneth Warren & Son, Ltd., 203 F.R.D. 364, 366 (N.D. Ill. 2001) (quoting

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

        The AWS-level financial information contains information relevant to Kove’s damages.

Kove seeks a reasonable royalty for its patents. Kove’s damages expert is expected to utilize the

so-called “income” or “analytical” approach to calculate a reasonable royalty, which assesses

damages by “compar[ing] the infringer’s profits without infringement to the infringer’s profits

with infringement.” Ultratec, Inc. v. Sorenson Commc’ns, Inc., 2014 WL 5080411, at *4 (W.D.

Wis. Oct. 9, 2014) (collecting cases approving of the income approach); see also TWM Mfg. Co.

v. Dura Corp., 789 F.2d 895, 899 (Fed. Cir. 1986) (approving of this approach); Aqua Shield v.

Inter Pool Cover Team, 774 F.3d 766, 770 (Fed. Cir. 2014) (explaining that “the core economic

question is what the infringer, in a hypothetical pre-infringement negotiation under hypothetical




                                                 5
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 7 of 13 PageID #:5674




conditions, would have anticipated the profit-making potential of use of the patented technology

to be, compared to using non-infringing alternatives”). Comparing anticipated profits with and

without infringement necessarily requires information about, for example, revenue and costs, to

calculate profit. Data at the AWS level will permit Kove to calculate profits associated with S3

and DynamoDB specifically, and compare those profits to the unit as a whole. In particular,

AWS-level financials are necessary to evaluate whether AWS has costs that accrue at the unit

(rather than product) level that should be allocated across products. The AWS-level financial

information should contain notes and calculations that bear on how to allocate any such costs

among the various products in the unit. Allocating those unit-level costs allows isolation of the

profits attributable to infringement — the core question under the income approach. See, e.g.,

Aqua Shield, 774 F.3d at 772 (noting that “anticipated incremental profits under the hypothesized

conditions are conceptually central to constraining the royalty negotiation”).

       AWS’s productions to date do not contain the needed level of detail. The only AWS-level

financial record AWS has produced is a single spreadsheet with one aggregated line item for

“fixed costs.” See Ex. M (email from AWS to Kove identifying produced documents purportedly

qualifying as “company-level AWS P&L documents”); Ex. N (identified spreadsheet). And

Kove cannot discern the information it needs from the limited product-level information that

AWS has produced, because those product-level financial statements aggregate the fixed costs

into broad line items. See, e.g., Ex. K (S3 financial statement); Ex. L (Dynamo DB financial

statement). There is no way to tell what discrete costs are included in these aggregated line items.

Moreover, the financial statements appear to have been created for this litigation. See Ex. K at 7

(marked “for legal”). In short, the product-level financial statements produced so far are not

sufficient, and AWS has not produced the AWS-level financial statements that it kept in the




                                                 6
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 8 of 13 PageID #:5675




ordinary course of business. Kove is entitled to that AWS-level financial information, in order to

understand the costs associated with the Accused Products’ revenue.

       AWS-level financials are also relevant to the Georgia-Pacific factors that bear on the

royalty rate. These factors “provide a reasoned economic framework for a hypothetical

negotiation, which attempts to ascertain the royalty upon which the parties would have agreed

had they successfully negotiated an agreement just before infringement began.” Whitserve, LLC

v. Computer Packages, Inc., 694 F.3d 10, 27 (Fed. Cir. 2012) (quotation marks, alterations, and

quotation omitted); see also LoggerHead Tools, LLC v. Sears Holdings Corp., 2016 WL

5112025, at *3 (N.D. Ill. Sept. 20, 2016) (approving application of Georgia-Pacific factors).

       First, data bearing on cost allocation is relevant to several Georgia-Pacific factors,

including “[t]he established profitability of the product made under the patent; its commercial

success; and its current popularity,” “[t]he portion of the profit or of the selling price that may be

customary in the particular business or in comparable businesses to allow for the use of the

invention or analogous inventions,” and “[t]he portion of the realizable profit that should be

credited to the invention . . . .” Georgia-Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116,

1120 (S.D.N.Y. 1970), modified sub nom. Georgia-Pac. Corp. v. U.S. Plywood-Champion

Papers, Inc., 446 F.2d 295 (2d Cir. 1971). As discussed supra, p. 5-6, these profit figures cannot

be calculated without cost data, which should be included on the AWS-level statements.

       Second, the AWS-level statements would contain financial data about related non-

accused products, which is relevant to the sixth Georgia-Pacific factor: the “effect of selling the

patented specialty in promoting sales of other products of the licensee; that existing value of the

invention to the licensor as a generator of sales of his non-patented items; and the extent of such

derivative or convoyed sales.” Georgia-Pac., 318 F. Supp. at 1120. This factor concerns




                                                  7
  Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 9 of 13 PageID #:5676




convoyed sales — that is, the additional profit a licensee could make from other products by

selling the licensed product. Convoyed sales are likely significant here, because the accused

products involve foundational technology that enabled AWS’s broader market gains. AWS,

however, refuses to produce any financial data about any products other than the Accused

Products themselves. That position would necessarily vitiate any convoyed sales analysis,

directly contradicting Georgia-Pacific.

         Third, the AWS-level statements would allow Kove to compare the profits of the accused

products with related non-infringing products, which is relevant to the thirteenth Georgia-Pacific

factor: “[t]he portion of the realizable profit that should be credited to the invention as

distinguished from non-patented elements, the manufacturing process, business risks, or

significant features or improvements added by the infringer.” Georgia-Pac., 318 F. Supp. 1116

at 1120. The profitability of similar but non-infringing products informs how much of S3 and

DynamoDB’s profits should be credited to their infringing features in particular.

         These documents easily meet the low bar for relevance, which requires only that there be

“any chance that the information sought may be relevant to the subject matter of the action.”

Shapo v. Engle, 2000 WL 876994, *3 (N.D. Ill. July 3, 2000).

   II.      Producing Easily Identifiable Financial Information Under A Protective Order
            Is Not Unduly Burdensome.

         To avoid discovery of these relevant documents, AWS must “demonstrat[e] that the

requested discovery is of such marginal relevance that the potential harm occasioned by

discovery would outweigh the ordinary presumption in favor of broad disclosure.” Chavez, 206

F.R.D. 615, 619 (S.D. Ind. 2002). “General assertions of undue hardship” are not enough.

Schaap v. Exec. Indus., Inc., 130 F.R.D. 384, 387 (N.D. Ill. 1990). Parties cannot simply “intone

the phrase” of “undue burden” to avoid complying “with discovery requests that involve



                                                  8
 Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 10 of 13 PageID #:5677




anything other than the slightest effort.” Jenkins v. White Castle Mgmt. Co., 2014 WL 3809763,

at *2 (N.D. Ill. Aug. 4, 2014). Discovery “is intrusive, expensive, and inherently burdensome,”

but that does not necessarily bar discovery requests as “undue” burdens. Id. at *3.

       Rather, “to resist discovery as unduly burdensome, [a party] must adequately demonstrate

the nature and extent of the claimed burden by making a specific showing as to how disclosure

of the requested documents and information would be particularly burdensome.” Eley v.

Herman, 2005 WL 3115304, at *1 (N.D. Ind. Nov. 21, 2005) (quotation and internal quotation

marks omitted) (rejecting “a conclusory allegation that disclosure would be burdensome” that did

not specify the time required to comply with the request). A sufficient showing of undue burden

“typically requires affidavits or other evidence supporting a party’s assertions of burden.” U.S. ex

rel. Robinson v. Indiana Univ. Health Inc., 2015 WL 3961221, at *5 (S.D. Ind. June 30, 2015)

(collecting cases); see also Jenkins, 2014 WL 3809763, at *2; Annie Oakley Enters. Inc. v.

Amazon.com, Inc., 2020 WL 4571742, at *5 (S.D. Ind. Aug. 7, 2020).

       Here, there is no unusual or undue hardship associated with producing the AWS-level

financial information. AWS presumably keeps these documents in the ordinary course of

business. The dispute concerns only a limited number of documents — financial statements

starting three years before the date of first use of the accused products, in January 2012 for

DynamoDB and in March 2006 for S3. This is not a request involving burdensome searches of

electronically stored information, and it should not require production of millions of pages of

documents. Indeed, it is expected that this would generate fewer than 100 documents.

       Without any plausible argument that the disputed discovery would be especially time-

consuming or costly, AWS instead asserts the burden of producing confidential information. See

Ex. B at 41 (objecting that the request is “unduly burdensome and disproportionate to the needs




                                                 9
 Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 11 of 13 PageID #:5678




of this case to the extent that it seeks highly confidential documents”). But the Court has already

entered a protective order that shields the parties’ confidential information from public

disclosure. See Protective Order, Dkt. 55 (July 10, 2019). A protective order adequately

addresses the supposed burden of producing confidential information. See, e.g., Simpson v. City

of Milwaukee, 2013 WL 4523184, at *6 (E.D. Wis. Aug. 27, 2013) (granting motion to compel

despite “the Defendants’ confidentiality concerns” because of the availability of a protective

order); Washington v. Franciscan Health Sys., 2018 WL 2159920, at *2 (W.D. Wash. May 10,

2018) (granting motion to compel where “the parties ha[d] entered into an extensive protective

order that provides for appropriate handling of highly confidential information” and the

producing party “fail[ed] to provide any legitimate argument why its information should not be

disclosed despite these protections”); Apollo MedFlight, LLC v. BlueCross BlueShield of Tex.,

2020 WL 520608, at *16 (N.D. Tex. Jan. 13, 2020) (overruling objection that a deposition topic

was “unduly burdensome because the information is proprietary and confidential” because the

protective order “addresse[d] any concerns regarding the proprietary and confidential nature of

the information sought”); Virtual Studios, Inc. v. Royalty Carpet Mills, Inc., 2013 WL 12090122,

at *4 (N.D. Ga. Dec. 23, 2013) (ordering production of confidential documents because of the

safeguard of a protective order). There is no burden from producing confidential information

when that information will be adequately shielded through the existing protective order. Kove

does not contest that AWS may mark the disputed documents as confidential or highly

confidential under the protective order.

                                           CONCLUSION

       For the reasons stated above, Kove respectfully requests that the Court order AWS to

produce the AWS-level financial information.




                                                10
Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 12 of 13 PageID #:5679




DATED: October 2, 2020                        Respectfully submitted,

                                              /s/ Khue Hoang

                                              Renato Mariotti (State Bar No. 6323198)
                                              rmariotti@thompsoncoburn.com
                                              Holly H. Campbell (State Bar No. 6320395)
                                              hcampbell@thompsoncoburn.com
                                              THOMPSON COBURN LLP
                                              55 E. Monroe St., 37th Floor
                                              Chicago, IL 60603
                                              Telephone: (312) 346-7500

Sarah O. Jorgensen (pro hac vice)             Courtland L. Reichman (pro hac vice)
sjorgensen@reichmanjorgensen.com               creichman@reichmanjorgensen.com
REICHMAN JORGENSEN LLP                        Shawna L. Ballard
1201 West Peachtree, Suite 2300               (Identification No. 155188)
Atlanta, GA 30309                              sballard@reichmanjorgensen.com
Telephone: (404) 609-1040                     Jennifer P. Estremera (pro hac vice)
Telecopier: (650) 623-1449                     jestremera@reichmanjorgensen.com
                                              Michael G. Flanigan (State Bar No. 6309008)
Christine E. Lehman (pro hac vice)             mflanigan@reichmanjorgensen.com
clehman@reichmanjorgensen.com                 Kate M. Falkenstien (pro hac vice)
REICHMAN JORGENSEN LLP                         kfalkenstien@reichmanjorgensen.com
1615 M Street, NW, Suite 300                  REICHMAN JORGENSEN LLP
Washington, DC 20036                          100 Marine Parkway, Suite 300
Telephone: (202) 894-7310                     Redwood Shores, CA 94065
Telecopier: (650) 623-1449                    Telephone: (650) 623-1401
                                              Telecopier: (650) 623-1449
Khue Hoang (pro hac vice)
 khoang@reichmanjorgensen.com                 Attorneys for Kove IO, Inc.
Jaime F. Cardenas-Navia (pro hac vice)
 jcardenas-navia@reichmanjorgensen.com
Wesley White (pro hac vice)
 wwhite@reichmanjorgensen.com
Rahul Sarkar (pro hac vice)
 rsarkar@reichmanjorgensen.com
Michael W. Marvin (pro hac vice)
 mmarvin@reichmanjorgensen.com
REICHMAN JORGENSEN LLP
750 Third Avenue, Suite 2400
New York, NY 10017
Telephone: (212) 381-1965
Telecopier: (650) 623-1449




                                         11
 Case: 1:18-cv-08175 Document #: 212 Filed: 10/02/20 Page 13 of 13 PageID #:5680




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing, and all exhibits

thereto, was filed electronically on October 2, 2020, with the Clerk of the Court to be served by

operation of the Court’s electronic filing system upon all registered counsel of record or was

emailed to all registered counsel of record.


                                                            /s/ Khue V. Hoang
                                                            Khue V. Hoang




                                                12
